 



Exhibit 10.1
ESCROW AGREEMENT
     This Escrow Agreement (this “Agreement”) is dated as of the
                     th day of June, 2006, among Gran Tierra Energy, Inc. (the
“Company”) and McGuireWoods LLP (the “Escrow Agent”).
Recitals:
     Whereas, the Company is offering to sell up to 50,000,000 units (“Units”)
of its securities for an aggregate offering price of $75,000,000 (the
“Offering”). Each Unit consists of one share of the Company’s common stock, par
value $0.001 per share (“Common Stock”) and a warrant to purchase one half share
of the Company’s Common Stock for five years at an exercise price of $1.75 per
whole share;
     Whereas, on June 20, 2006, the Company conducted an initial closing of the
Offering selling 43,336,051 Units of its securities and deriving gross proceeds
of $65,004,076;
     Whereas, the closing of the Offering is expected to occur on or about
June 30, 2006 (the “Closing Date”);
     Whereas, the investors in the Offering (the “Investors”), in connection
with their intent to purchase Units in the Offering, shall execute and deliver
Subscription Agreements (the “Subscription Agreements”), Securities Purchase
Agreements (the “Securities Purchase Agreements”) and Purchaser Questionnaires
(the “Purchaser Questionnaires”) memorializing the Investors’ agreement to
purchase and the Company’s agreement to sell the number of Units set forth
therein (the “Investor’s Units”) and Registration Rights Agreements (the
“Registration Rights Agreements”) pursuant to which the Company will provide
certain registration rights related to the shares of Common Stock underlying the
Units and the Investor Warrants on the terms set forth therein (the Subscription
Agreements, Securities Purchase Agreements, Purchaser Questionnaires and
Registration Rights Agreements are collectively referred to as the “Transaction
Documents”);
     Whereas, Canaccord Capital Corporation (“Canaccord”) is acting as finder in
connection with the Offering and will be introducing certain investors to the
Company (the “Canaccord Investors”) who will making investments (“Canaccord
Investment Proceeds”) through the purchase of Units from the Company;
     Whereas, the parties hereto desire to provide for the safekeeping of the
Transaction Documents and the Escrowed Funds (as defined in Section 2.1 herein)
delivered by Canaccord Investors until such time as such Transaction Documents
and Escrowed Funds are released by the Escrow Agent in accordance with the terms
and conditions of this Agreement; and
     Whereas, the Escrow Agent is willing to serve as escrow agent pursuant to
the terms and conditions of this Agreement.
     Now Therefore, the parties agree as follows:

1



--------------------------------------------------------------------------------



 



ARTICLE I
INTERPRETATION
     1.1 Entire Agreement. This Agreement and the Transaction Documents
constitute the entire agreement between the parties hereto pertaining to the
subject matter contained herein and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties. There are no warranties, representations or other agreements made by
the parties in connection with the subject matter hereof except as specifically
set forth in this Agreement or as set forth in the Transaction Documents.
     1.2 Extended Meanings. In this Agreement words importing the singular
number include the plural and vice versa; words importing the masculine gender
include the feminine and neuter genders. The word “person” includes an
individual, body corporate, partnership, or other entity in whatever form, a
trustee or trust or unincorporated association, an executor, administrator or
legal representative.
     1.3 Waivers and Amendments. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all parties, or, in the
case of a waiver, by the party waiving compliance. Except as expressly stated
herein, no delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.
     1.4 Headings. The division of this Agreement into articles, sections,
subsections and paragraphs and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.
     1.5 Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement may be brought
in the state courts of New York or in the federal courts located in the state of
New York. The parties and the individuals executing this Agreement and other
agreements referred to herein or delivered in connection herewith agree to
submit to the jurisdiction of such courts. The prevailing party shall be
entitled to recover from the other party its reasonable attorney’s fees and
costs. In the event that any provision of this Agreement or any other agreement
delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.
     1.6 Specific Enforcement, Consent to Jurisdiction. The Company acknowledges
and agrees that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise

2



--------------------------------------------------------------------------------



 



breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof or
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity. Nothing in this Section shall affect or limit any
right to serve process in any other manner permitted by law.
ARTICLE II
DELIVERIES TO THE ESCROW AGENT
     2.1 Subscriber Deliveries. On or before the Closing Date, Canaccord shall
have delivered to the Escrow Agent the purchase price for the Canaccord
Investor’s Units less any deduction of fees and expenses agreed to between the
Company and Canaccord (the aggregate funds for all Canaccord Investors being
referred to as the “Escrowed Funds”) by wire transfer of immediately available
funds pursuant to the wire transfer instructions provided below and the
completed and executed Transaction Documents to the address provided below.
Canaccord shall have also provided to the Escrow Agent a reconciliation letter
outlining a breakdown of the portion of the Escrowed Funds received from
investors from the province of Alberta, Canada (the “Alberta Escrowed Funds”)
and funds received from investors outside the province of Alberta, Canada (the
“Non-Alberta Escrowed Funds”).
Escrow Agent—Wire Transfer Instructions:
BANK OF AMERICA — Jacksonville, FL
ABA: 026009593 (Domestic Wires)
Swift Code: BOFAUS3N (International Wires)
Credit: McGuireWoods LLP IOLTA Account
Account Number: 2101206537
Reference: Louis Zehil—Gran Tierra Escrow—20461 12-0005
McGuireWoods Accounting Contact: Julie Aaron (804) 775-1224
Bank Contact: Patrick Comia (888) 841-8159, Opt. 2, Ext. 2160
Escrow Agent—Mailing Address and Facsimile Number:
McGuireWoods LLP
50 North Laura Street
Suite 3300
Jacksonville, Florida 32202
Facsimile Number: (904) 798-3260
Attention: Nova D. Harb
Telephone Number: (904) 798-2639
     2.2 Company Delivery of Canaccord Notice. The Company shall deliver to the
Escrow Agent, before providing the Instructions as described in Section 3.1,
written notice, acknowledged by Canaccord (the “Canaccord Notice”), setting
forth:

3



--------------------------------------------------------------------------------



 



          (a) a representation that the original warrants to be issued to the
Canaccord Investors in connection with the offering have been delivered to
Canaccord pursuant to Canaccord’s delivery instructions;
          (b) a representation that certificates representing the shares of
Common Stock purchased by the Canaccord Investors have been delivered to
Canaccord pursuant to Canaccord’s delivery instructions;
          (c) a representation that an original warrant to be issued in
connection with Canaccord’s compensation is delivered to Canaccord pursuant to
Canaccord’s delivery instructions:
          (d) a representation that Canaccord has provided written confirmation
to the Company that the original warrants and the certificates representing the
shares of Common Stock have been received by Canaccord;
          (e) a representation that subscriptions in the amount of the Canaccord
Investment Proceeds have been accepted by the Company;
          (f) the amount of Common Stock to be issued to Canaccord Investors;
          (g) a list of the Canaccord Investors whose subscriptions were not
accepted by the Company, if any;
          (h) the amount due Canaccord for Canaccord’s commissions and fees;
          (i) the amount of fees to be paid to Canaccord’s counsel; and
          (j) the time, place and method of delivery of all funds to be
delivered to the Company, Canaccord, and Canaccord’s counsel, and to the
Canaccord Investors whose subscriptions were rejected, if any.
     2.3 Intention to Create Escrow over Transaction Documents and Escrowed
Funds. The Company intends that the Transaction Documents and the Escrowed Funds
shall be held in escrow by the Escrow Agent pursuant to this Agreement for its
benefit and for the benefit of the Investors. The Escrow Agent shall provide
copies of the Transaction Documents to the Company promptly after their receipt
in order for the Company to determine whether to accept the subscriptions for
the Investor’s Units evidenced thereby.
     2.4 Escrow Agent to Deliver Transaction Documents and Escrowed Funds. The
Escrow Agent shall hold and release the Transaction Documents and the Escrowed
Funds only in accordance with the terms and conditions of this Agreement.

4



--------------------------------------------------------------------------------



 



ARTICLE III
RELEASE OF TRANSACTION DOCUMENTS AND ESCROWED FUNDS
     3.1 Release of Escrow. Subject to the provisions of Sections 4.l(d) and
4.2, the Escrow Agent shall release the Transaction Documents and Escrowed Funds
as follows:
          (a) First Release of Non-Alberta Escrowed Funds and Transaction
Documents upon Closing. In addition to the Canaccord Notice, the Company shall
deliver to Escrow Agent written instructions (the “Instructions”) duly executed
by its principal executive officer acknowledging that as of the Closing Date the
conditions to releasing the Non-Alberta Escrowed Funds have been fully satisfied
and specifying the time, place and method of delivery of the Non-Alberta
Escrowed Funds, and the Transaction Documents. The Escrow Agent shall, at the
time and place and by the method specified in the Instructions, deliver the
Non-Alberta Escrowed Funds and the Transaction Documents (the “First Release”).
          (b) Until such time as the Company delivers to Canaccord the Evidence
of the Removal of Resale Restrictions, as described in Section 3.2(d), the
Alberta Escrowed Funds will be held in escrow, and will not be released to the
Company. Upon receipt of the Evidence of the Removal of Resale Restrictions, the
Company will provide the Escrow Agent with a notice, acknowledged by Canaccord,
that the Evidence of the Removal of Resale Restrictions has been delivered to
and accepted by Canaccord. If the Company fails to provide Canaccord with
Evidence of the Removal of Resale Restrictions within 60 days of the First
Release, or such other date as Canaccord may agree, the Company will, upon the
request of Canaccord, require the Escrow Agent to forthwith return the Alberta
Escrowed Funds to Canaccord upon delivery by Canaccord to the Escrow Agent of
the share and warrant certificates originally issued to Alberta Investors (as
described in section 3.2(d).
          (c) Return of Escrowed Funds and Transaction Documents on Rejection of
Subscription. In the event the Company determines it necessary or appropriate to
reject the subscription of any Canaccord Investor for whom the Escrow Agent has
received Escrowed Funds and Transaction Documents, the Company shall deliver
written notice of such event to the Escrow Agent which notice shall include the
time, place and method of delivery for the return to such Investor of the
Purchase Price and Transaction Documents delivered by such Investor and the
Escrow Agent shall deliver such funds and documents pursuant to such written
notice.
          (d) Delivery Pursuant to Court Order. Notwithstanding an provision
contained herein, upon receipt by the Escrow Agent of a final and non-appealable
judgment, order, decree or award of a court of competent jurisdiction (a “Court
Order”), the Escrow Agent shall deliver the Transaction Documents and the
Escrowed Funds in accordance with the Court Order. Any Court Order shall be
accompanied by an opinion of counsel for the party presenting the Court Order to
the Escrow Agent (which opinion shall be satisfactory to the Escrow Agent) to
the effect that the court issuing the Court Order has competent jurisdiction and
that the Court Order is final and non-appealable.

5



--------------------------------------------------------------------------------



 



     3.2 Acknowledgement of Company.
          (a) The Company acknowledges that the only terms and conditions upon
which the Transaction Documents and Escrowed Funds are to be released are set
forth in Sections 2.2, 3.1, 4.1(d) and 4.2 of this Agreement.
          (b) The Company reaffirms its agreement to abide by the terms and
conditions of this Agreement with respect to the release of the Transaction
Documents and the Escrowed Funds.
          (c) The Company acknowledges that any dispute with respect to the
release of the Transaction Documents or Escrowed Funds shall be resolved
pursuant to Section 4.2.
          (d) The Company further acknowledges that with respect to any
Canaccord Investment Proceeds received from residents of the Province of
Alberta, Canada (the “Alberta Investors”), the Company will provide Canaccord,
within 60 days of the First Release, with such evidence, satisfactory to
Canaccord and its legal counsel, that the securities issued to the Alberta
Investors will not be subject to resale restrictions under the securities laws
of the Province of Alberta (“Evidence of the Removal of Resale Restrictions”).
          (e) The Company shall notify Canaccord, as soon as reasonably
practicable, and in any event, prior to the release of any of the Canaccord
Investment Proceeds, when the subscription funds of the Canaccord Investors have
been received by the Escrow Agent. Such notice to Canaccord shall be deemed made
upon e-mail to robert_anderson@canaccord.com and to glenda_chin@canaccord.com by
the Company or the Company’s agent.
ARTICLE IV
CONCERNING THE ESCROW AGENT
     4.1 Duties and Responsibilities of the Escrow Agent. The Escrow Agent’s
duties and responsibilities shall be subject to the following terms and
conditions:
          (a) The Company acknowledges and agrees that the Escrow Agent
(i) shall not be responsible for or bound by, and shall not be required to
inquire into whether the Company is entitled to receipt of the Transaction
Documents or Escrowed Funds pursuant to, any other agreement or otherwise; (ii)
shall be obligated only for the performance of such duties as are specifically
assumed by the Escrow Agent pursuant to this Agreement; (iii) may rely on and
shall be protected in acting or refraining from acting upon any written notice,
instruction, instrument, statement, request or document furnished to it
hereunder and believed by the Escrow Agent in good faith to be genuine and to
have been signed or presented by the proper person or party, without being
required to determine the authenticity or correctness of any fact stated therein
or the propriety or validity or the service thereof; (iv) may assume that any
person believed by the Escrow Agent in good faith to be authorized to give
notice or make any statement or execute any document in connection with the
provisions hereof is so authorized; (v) shall not be under any duty to give the
property held by Escrow Agent hereunder any greater degree of care than Escrow
Agent gives its own similar property, but in no event less than a reasonable
amount of care; and (vi) may consult counsel satisfactory to Escrow Agent, the

6



--------------------------------------------------------------------------------



 



opinion of such counsel to be full and complete authorization and protection in
respect of any action taken, suffered or omitted by Escrow Agent hereunder in
good faith and in accordance with the opinion of such counsel.
          (b) The Company acknowledges that the Escrow Agent is acting solely as
a stakeholder at their request and that the Escrow Agent shall not be liable for
any action taken by Escrow Agent in good faith and believed by Escrow Agent to
be authorized or within the rights or powers conferred upon Escrow Agent by this
Agreement. The Company agrees to indemnify and hold harmless the Escrow Agent
and any of Escrow Agent’s partners, employees, agents and representatives for
any action taken or omitted to be taken by Escrow Agent or any of them
hereunder, including the fees of outside counsel and other costs and expenses of
defending itself against any claim or liability under this Agreement, except in
the case of gross negligence, willful misconduct or material breach of this
Agreement on Escrow Agent’s part committed in its capacity as Escrow Agent under
this Agreement. The Escrow Agent shall owe a duty only to the Company under this
Agreement and to no other person.
          (c) The Company agrees to reimburse the Escrow Agent for outside
counsel fees, to the extent authorized hereunder and incurred in connection with
the performance of its duties and responsibilities hereunder.
          (d) The Escrow Agent may at any time resign as Escrow Agent hereunder
by giving five (5) days prior written notice of resignation to the Company.
Prior to the effective date of the resignation as specified in such notice, the
Company will issue to the Escrow Agent an Instruction authorizing delivery of
the Transaction Documents and the Escrowed Funds to a substitute Escrow Agent
selected by the Company. If no successor Escrow Agent is named by the Company,
the Escrow Agent may apply to a court of competent jurisdiction in the State of
New York for appointment of a successor Escrow Agent, and to deposit the
Transaction Documents and Escrowed Funds with the clerk of any such court.
          (e) The Escrow Agent does not have and will not have any interest in
the Transaction Documents or the Escrowed Funds, but is serving only as escrow
agent, having only possession thereof.
          (f) This Agreement sets forth exclusively the duties of the Escrow
Agent with respect to any and all matters pertinent thereto, and no implied
duties or obligations shall be read into this Agreement.
          (g) The provisions of this Section 4.1 shall survive the resignation
of the Escrow Agent or the termination of this Agreement.
     4.2 Dispute Resolution: Judgments. Resolution of disputes arising under
this Agreement shall be subject to the following terms and conditions:
          (a) If any dispute shall arise with respect to the delivery,
ownership, right of possession or disposition of the Transaction Documents or
the Escrowed Funds, or if the Escrow Agent shall in good faith be uncertain as
to its duties or rights hereunder, the Escrow Agent shall be authorized, without
liability to anyone, to (i) refrain from taking any action other than to
continue to hold the Transaction Documents or the Escrowed Funds pending receipt
of an

7



--------------------------------------------------------------------------------



 



Instruction from the Company, or (ii) deposit the Transaction Documents and
Escrowed Funds with any court of competent jurisdiction in the State of New
York, in which event the Escrow Agent shall give written notice thereof to the
Company and shall thereupon be relieved and discharged from all further
obligations pursuant to this Agreement. The Escrow Agent may, but shall be under
no duty to, institute or defend any legal proceedings which relate to the
Transaction Documents or the Escrowed Funds. The Escrow Agent shall have the
right to retain counsel if it becomes involved in any disagreement, dispute or
litigation on account of this Agreement or otherwise determines that it is
necessary to consult counsel.
(b) The Escrow Agent is hereby expressly authorized to comply with and obey any
Court Order. In case the Escrow Agent obeys or complies with a Court Order, the
Escrow Agent shall not be liable to the Investors, the Company or to any other
person, firm, corporation or entity by reason of such compliance.
ARTICLE V
GENERAL MATTERS
     5.1 Termination. This escrow shall terminate upon the disbursement in
accordance with the provisions herein of the Transaction Documents and the
Escrowed Funds in full or at any time upon the agreement in writing of the
Company.
     5.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or
(iv) transmitted by hand delivery, telegram, or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:

         
 
  (a)   If to the Company, to:
 
       
 
      Gran Tierra Energy Inc.
 
      300,611-10th Avenue S.W. Floor.
 
      610-8th Avenue S.W.
 
      Calgary, Alberta
 
      Canada
 
      Attention: James Hart, Chief Financial Officer
 
      Facsimile: (403) 265-3242

8



--------------------------------------------------------------------------------



 



         
 
  (b)   If to the Escrow Agent, to:
 
       
 
      McGuireWoods LLP
 
      1345 Avenue of the Americas
 
      Seventh Floor
 
      New York, New York 10105
 
      Attention: Louis W. Zehil, Esq.
 
      Facsimile Number: (212) 548-2175

or to such other address as any of them shall give to the others by notice made
pursuant to this Section 5.2.
     5.3 Interest. The Escrowed Funds shall not be held in an interest bearing
account nor will interest be payable in connection therewith. In the event the
Escrowed Funds are deposited in an interest bearing account, each Investor shall
be entitled to receive its pro rata portion of any accrued interest thereon, but
only if the Escrow Agent receives from such Investor the Investor’s United
States taxpayer identification number and other requested information and forms.
     5.4 Assignment; Binding Agreement. Neither this Agreement nor any right or
obligation hereunder shall be assignable by any party without the prior written
consent of the other parties hereto. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective legal
representatives, successors and assigns.
     5.5 Invalidity. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal, or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be in any way impaired
thereby, it being intended that all of the rights and privileges of the parties
hereto shall be enforceable to the fullest extent permitted by law.
     5.6 Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by different signatories hereto on separate counterparts, each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile transmission and delivered by facsimile
transmission.
     5.7 Agreement. Each of the undersigned states that he has read the
foregoing Escrow Agreement and understands and agrees to it.
[SIGNATURE PAGES FOLLOW]

9



--------------------------------------------------------------------------------



 



           In Witness Whereof, the parties hereto have duly executed this Escrow
Agreement as of the date first above written.

              Gran Tierra Energy, Inc.
 
       
 
       
 
  By:   /s/ James Hart
 
            Name:  James Hart     Title:  Chief Financial Officer

[SIGNATURE PAGE FOR ESCROW AGENT FOLLOWS]

10



--------------------------------------------------------------------------------



 



              ESCROW AGENT
 
            McguireWoods LLP
 
       
 
  By:   /s/ Louis W. Zehil
 
            Name:  Louis W. Zehil     Title:  Partner

11